                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER CHARLES,
     Plaintiff,

      v.                                        CIVIL ACTION N0.19-CV-4956

COURT SECURITY OFFICER,
    Defendant.

                                        ORDER
                       11--.
      AND NOW, this    ~ of November, 2019, upon consideration of Plaintiff Peter
Charles's Motion to Proceed In Forma Pauperis (ECF No. 1) and prose Complaint (ECF No. 2),

it is ORDERED that:

       1.    Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

      2.     The Complaint is DEE:MED filed.

      3.     For the reasons stated in the Court's Memorandum, Charles's Complaint is

DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      4.     The Clerk of Court is DIRECTED to mark this case CLOSED.

                                         BY THE COURT:
